DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
On 10/13/2022, the examiner mailed out a restriction letter by mistakes. This rejection is withdrawn.
Applicant’s election without traverse of group I invention (claims 1-16) in the reply filed on 09/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 7, 8, 13, and 14, it is unclear to the volume of which the term “by volume” is referred.
Regarding claim 15, it is unclear which compounds are desired chemical product having a selectivity of greater than 70%.
Regarding claim 16, it is unclear what will happen when the one or more liquid or gaseous reactants are contacted with steam. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durante et al (5,386,074).
Durante discloses a process of oxidative dehydrogenation of a hydrocarbon having 3 to 5 atom carbons, namely isobutane to produce olefins such as isobuteneclaims 2 and 3 in the presence of an oxidant such as oxygen or air (a mixture of oxygen and nitrogenclaims 12 and 13) (the abstract; col. 1, line 47 to col. 2, line 26).
Durante does not disclose using specifically both oxygen and ozone as the oxidants for the reaction. However, Durante discloses that other oxidants such as ozone may be used in place of a portion or all of the oxygen-containing gas (col. 2, lines 4-7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Durante process to employ an oxidant feed containing both oxygen and other oxidants namely ozone in any proportion for each of them as recited in claim 5 to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 6, and 14, Durante discloses the temperature of the reaction of from 250 to 650oC (col. 2, lines 10-13).
Regarding claims 7, 8, and 14, Durante discloses the molar ratio of hydrocarbon and oxidant in the ranged of 0.05:1 to 20:1 (col. 4, lines 10-14)
Regarding claim 16, Durante discloses stream can be cofed (col. 2, lines 16-17).
Regarding claims 9 and 10, Durante discloses contacting reactants in various kind of reactors. Therefore, reactants should be well blended so the reaction can be completed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Durante process by selecting appropriate mixing step reactants in the reactor such as dispersing oxidants into different locations along the reactor to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claim 15, as shown in the sole table, the selectivity of the C4 and C3 can reach more than 70%.

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest art of record - Durante et al (5,386,074) - discloses a process as discussed above. However, Durante does not disclose the process is operated in the absence of a catalyst as recited in claims 4 and 11.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772